              Case 1:18-cv-01673-DAD-JDP Document 26 Filed 06/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     MICHAEL H. HILL,                                    Case No. 1:18-cv-01673-DAD-JDP

10                     Plaintiff,                          ORDER MODIFYING SCHEDULING
                                                           ORDER
11              v.
                                                           ECF No. 5
12     COMMISSIONER OF
       SOCIAL SECURITY,
13
                        Defendant.
14

15            Plaintiff Michael H. Hill proceeds in this Social Security appeal unrepresented by
16    counsel. This case has been reopened, after closing in the middle of briefing. Thus, the court
17    will modify its scheduling order. Plaintiff has filed his opening brief. ECF No. 20. Thus, the
18    court orders defendant to file a responsive opening brief within 30 days of the date of this
19    order. Plaintiff’s reply brief is due within 15 days after service of defendant’s brief.
20

21 IT IS SO ORDERED.

22
     Dated:      June 9, 2020
23                                                        UNITED STATES MAGISTRATE JUDGE
24

25 No. 204.

26
27

28


                                                      1
     Case 1:18-cv-01673-DAD-JDP Document 26 Filed 06/10/20 Page 2 of 2


 1                                                                       `

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                     2
